Title: From George Washington to Edmund Randolph, 8 January 1788
From: Washington, George
To: Randolph, Edmund



Dear Sir,
Mount Vernon January 8th 1788

The letter which you did me the honor of writing to me on the 27th Ulto, with the enclosure, came duly to hand. I receive them as a fresh instance of your friendship and attention. For both I thank you.
The diversity of Sentiments upon the important matter which has been submitted to the People, was as much expected as it is regretted, by me. The various passions and medium by which men are influenced are concomitants of falibility—engrafted into our nature for the purposes of unerring wisdom; but had I entertained a latent hope (at the time you moved to have the Constitution submitted to a second Convention) that a more perfect form would be agreed to—in a word that any Constitution would be adopted under the impressions and Instructions of the members, the publications which have taken place since would have eradicated every form of it—How do the sentiments of the influencial characters in this State who are opposed to the Constitution, and have favoured the public with their opinions, quadrate with each other? Are they not at varience on some of the most important points? If the opponants in the same State cannot agree in their principles what prospect is there of a coalescence with the advocates of the measure when the different views, and jarring interests of so wide and extended an Empire are to be brought forward and combated.
To my Judgement, it is more clear than ever, that an attempt to amend the Constitution which is submitted, would be productive

of more heat, & greater confusion than can well be conceived. There are somethings in the new form, I will readily acknowledge, wch never did, and I am persuaded never will, obtain my cordial approbation; but I then did conceive, and now do most firmly believe, that, in the aggregate, it is the best Constitution that can be obtained at this Epocha; and that this, or a dissolution of the Union awaits our choice, & are the only alternatives before us—Thus beliving, I had not, nor have I now any hesitation in deciding on which to lean.
I pray your forgiveness for the expression of these sentiments. In acknowledging the receipt of your Letter on this subject, it was hardly to be avoided, although I am well disposed to let the matter rest entirely on its own merits—and mens minds to their own workings. With very great esteem & regard—I am &c.

G. Washington.

